
	
		I
		111th CONGRESS
		1st Session
		H. R. 4108
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2009
			Mr. McClintock
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to acquire the
		  Gold Hill Ranch in Coloma, California.
	
	
		1.Short titleThis Act may be cited as the
			 Gold Hill-Wakamatsu Preservation
			 Act.
		2.FindingsCongress finds that—
			(1)the Gold Hill
			 Ranch in Coloma, California, was the location of the founding of the Wakamatsu
			 Tea and Silk Farm Colony in 1869;
			(2)the Ranch
			 is—
				(A)the oldest
			 property in North America to be associated with Japanese immigration;
			 and
				(B)the only property
			 associated with the immigration of samurai following the Meiji
			 Restoration;
				(3)the Ranch
			 includes—
				(A)an 1860s home that
			 was occupied by the Wakamatsu settlers;
				(B)mulberry trees
			 planted by the silk farmers; and
				(C)the grave stone of
			 Okei Ito, which is the oldest Japanese immigrant grave in the United States;
			 and
				(4)a
			 variety of non-Federal funds have been obligated with respect to the
			 acquisition and restoration of the Ranch, including—
				(A)$485,000 from the
			 Farm and Ranchland Protection Program and $515,000 from private donations to be
			 applied toward acquisition of the Ranch; and
				(B)$483,750 from the
			 California Cultural and Historical Endowment to be applied toward restoration
			 of the Graner farmhouse.
				3.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Gold Hill-Wakamatsu
			 Site and dated May 7, 2009.
			(2)Ranch
				(A)In
			 generalThe term Ranch means the Gold Hill Ranch in
			 Coloma, California (El Dorado County Assessor’s Parcel No. 089–010–06),
			 comprising approximately 272 acres, which is more particularly described as the
			 SW¼ and the SW ½ of the SE ¼ of Sec. 29 and the N½NE¼ of Sec. 32, T. 11 N., R.
			 10 E., of El Dorado County, California.
				(B)ExclusionThe
			 term Ranch excludes the small inholding of the Gold Trail School
			 District, as depicted on the map.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the Bureau of Land Management.
			4.Acquisition of
			 Gold Hill Ranch, Coloma, California
			(a)In
			 generalSubject to subsection (b), the Secretary may acquire the
			 Ranch in exchange for consideration in an amount not to exceed
			 $3,290,000.
			(b)Limitation on
			 acquisitionThe acquisition of the Ranch under subsection (a)
			 shall only be from willing sellers and not through eminent domain.
			(c)Non-Federal
			 contributionsFor the consideration required under subsection
			 (a), the American River Conservancy and the Gold Hill Wakamatsu Colony
			 Foundation shall contribute any private funds or State or Federal grants
			 received by the Conservancy and the Foundation for the acquisition of the
			 Ranch.
			(d)Visitor
			 center
				(1)In
			 generalOn acquisition of the Wakamatsu Colony site, the
			 Secretary may work with the American River Conservancy and the Gold Hill
			 Wakamatsu Colony Foundation to design and develop a visitor center that
			 provides for the interpretation of—
					(A)the Wakamatsu
			 Colony;
					(B)early pioneer
			 history; and
					(C)the contribution
			 of traditional Japanese crops and practices to the extensive agricultural
			 economy of the State of California.
					(2)CostsTo
			 the maximum extent practicable, the costs of constructing the visitor center
			 and conducting restoration activities at the Ranch shall be leveraged by
			 amounts received by the American River Conservancy and the Gold Hill Wakamatsu
			 Colony Foundation in the form of private funds and State or Federal grants
			 provided for those purposes.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this Act.
			
